UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4527
MIRON H. CAMERON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of North Carolina, at Raleigh.
              Terrence W. Boyle, Chief District Judge.
                           (CR-98-6-BO)

                   Submitted: February 12, 2003

                      Decided: March 11, 2003

  Before NIEMEYER, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Thomas P. McNamara, Federal Public Defender, Edwin C. Walker,
First Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M.
Hayes, Assistant United States Attorney, Christine Witcover Dean,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                     UNITED STATES v. CAMERON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Miron H. Cameron appeals the thirty-month custodial sentence the
district court imposed after revoking his supervised release. Cameron
contends his sentence is unreasonable as it exceeded the eight-to-
fourteen month sentence suggested under U.S. Sentencing Guidelines
Manual § 7B1.4, p.s. (2000). We affirm.

   Our review of the record reveals no abuse of discretion by the dis-
trict court in imposing Cameron’s sentence. See United States v.
Davis, 53 F.3d 638, 642 (4th Cir. 1995) (providing standard of
review). The district court was presented with the nature and extent
of Cameron’s violations, the worksheet providing the recommended
sentencing range of § 7B1.4(a), and the three-year maximum sen-
tence. In light of the fact that the district court was perfectly within
its province to depart from that recommended range in light of its
prior decision to depart downward based on Cameron’s prior substan-
tial assistance, see § 7B1.4, comment. (n.4), we reject Cameron’s
argument.

   Accordingly, we affirm Cameron’s sentence. We dispense with
oral argument because the facts and legal contentions are adequately
presented in the materials before the court and argument would not
aid the decisional process.

                                                           AFFIRMED